Supplement dated January 22, 2009 to the Grubb & Ellis AGA Realty Income Fund Prospectus dated July 23, 2008 Effective immediately, Mr. David Ronco joins Mr. Jay P. Leupp as a Portfolio Manager of the Grubb & Ellis AGA Realty Income Fund (the “Fund”), a series of Trust for Professional Managers.Mr. David A. Benz no longer serves as a Portfolio Manager of the Fund. The disclosure in the section entitled “Management of the Fund - Portfolio Managers” beginning on page 10 of the Fund’s Prospectus is amended to read as follows: Portfolio Managers Jay P. Leupp Jay P.
